Per Curiam.
By decision dated July 25, 2002, respondent was suspended by this Court for a term of two years (Matter of Finnerty, 296 AD2d 820 [2002]). Respondent now applies for reinstatement. Our examination of the application submitted indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). He has also complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12). Petitioner has advised that it does not oppose the application. The application is granted and respondent is reinstated to the practice of law effective immediately.
Cardona, P.J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that respondent’s application is granted and he is reinstated to practice as an attorney and counselor-at-law in the State of New York, effective immediately.